Citation Nr: 0619877	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  00-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether a timely Substantive Appeal on the matter of 
entitlement to an initial disability rating in excess of 10 
percent for vocal cord paralysis with hoarseness and 
swallowing problems has been filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This appeal to the Board of Veterans Appeals originally arose 
from a May 1999 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
vocal cord paralysis with hoarseness and swallowing problems.  
In May 2001, the Board remanded the matter to the RO for 
further development of the evidence and for due process 
development.

By rating action of October 2002, the RO granted compensation 
benefits and assigned an initial 10 percent rating for vocal 
cord paralysis with hoarseness and swallowing problems, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
veteran filed a Notice of Disagreement (NOD) with the initial 
10 percent rating assigned in November 2002.  In May 2003, 
the Board remanded this matter  to the RO for issuance of a 
Statement of the Case (SOC) (pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999)); the RO issued the SOC later that 
month.  The veteran filed a Substantive Appeal in January 
2004.

In May 2004, the Board remanded to the RO the matter of 
entitlement to an initial disability rating in excess of 10 
percent for vocal cord paralysis with hoarseness and 
swallowing problems to include the question of whether a 
timely Substantive Appeal had been filed.  In February 2006, 
the RO issued a Supplemental SOC (SSOC) that reflects the 
RO's determination that a timely substantive appeal had not 
been filed.  Thereafter, the RO gave the veteran and his 
representative an opportunity to respond.  The Board has thus 
recharacterized the matter on appeal as reflected on the 
title page.

In June 2006, the undersigned Veterans Law Judge granted the 
May 2006 motion of the appellant's representative to advance 
this appeal on the Board's docket, pursuant to the provisions 
of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a letter dated October 31, 2002, the RO notified the 
veteran of a rating action earlier that month that granted 
compensation benefits, and assigned an initial 10 percent 
rating, for vocal cord paralysis with hoarseness and 
swallowing problems, pursuant to the provisions of 
38 U.S.C.A. § 1151. 

3.  In November 2002, the veteran filed a NOD with the 
initial 10 percent rating assigned.

4.  In May 2003, the RO issued a SOC on the claim on the 
merits.

5.  In January 2004, the veteran filed a Substantive Appeal.


CONCLUSION OF LAW

As a timely appeal has not been perfected, the Board is 
without jurisdiction to consider the matter of the 
appellant's entitlement to an an initial disability rating in 
excess of 10 percent for vocal cord paralysis with hoarseness 
and swallowing problems.  38 U.S.C.A. §§ 7105, 7108 (West 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for, first the denial of the claim for a higher initial 
rating, then the RO's determination that an appeal as to that 
claim had not been timely perfected, and has been afforded 
the opportunity to present evidence and argument with respect 
to this claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, the Board lacks 
jurisdiction to adjudicate the claim on appeal, on the 
merits.  As the law, and not the facts, is dispositive of the 
appeal, the duties to notify and assist imposed by the VCAA 
are not applicable with regard to the claim. See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002). 

II.  Analysis

The applicable legal authority provides that the Board shall 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  An appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the    one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, in a letter dated October 31, 2002, the RO 
notified the veteran of a rating action earlier that month 
that granted compensation benefits, and assigned an initial 
10 percent rating, for vocal cord paralysis with hoarseness 
and swallowing problems, pursuant to the provisions of 
38 U.S.C.A. § 1151.  In November 2002, the veteran filed a 
NOD with the initial 10 percent rating assigned.  In May 
2003,  the RO issued a SOC along with a cover letter that 
learly notified the veteran that he had to file a formal 
appeal to perfect his appeal; a VA Form 9 was enclosed for 
this purpose.  However, the veteran did not file a 
Substantive Appeal until January 2004. 

Pursuant to 38 CFR 20.302, the veteran had until October 31, 
2003 (the last day of the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed) to file a Substantive Appeal-
in this case, such date is the later of the date of the 
expiration of one year from the notification of the assigned 
initial 10 percent rating, and 60 days from the issuance of 
the May 2003 SOC.  While the veteran filed a Substantive 
Appeal (VA Form 9) on January 5, 2004, this document was 
received more than two months after the October 2003 date for 
filing a timely Substantive Appeal expired.

The Board also notes that, prior to the expiration of the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed for 
filing a timely Substantive Appeal, neither the veteran nor 
his representative filed any document that can be construed 
as a timely request for an extension of time to file a 
Substantive Appeal on that issue.  See 38 C.F.R. § 20.303 
(2005).  Moreover, while the version of 38 C.F.R. § 20.302 in 
effect since October 3, 2001 includes a special provision for 
extending the time period for filing a Substantive Appeal 
when the appellant files additional evidence within oneyear 
of the date of the notification of the decision being 
appealed (see 38 C.F.R. § 20.302(b)), the veteran in this 
case submitted no additional evidence after the October 2002 
notification of the assignment of the initial 10 percent 
rating for the disability at issue.  On October 10, 2003, a 
statement was received from the veteran wherein he stated 
that he had no additional evidence to submit in his claim; 
however, this was in response to the RO's September 2003 
letter specifically requesting that he  notify it if he had 
no additional evidence to submit; nothing in that letter may 
be reasonably construed as a Substantive Appeal in the claim 
for an initial disability rating in excess of 10 percent for 
vocal cord paralysis with hoarseness and swallowing problems 
(as the veteran did not identify the latter as a benefit 
sought on appeal).  

Pursuant to the Board's May 2004 remand, in February 2005, 
the RO notified the appellant and his representative that the 
appellant's claim for an initial disability rating in excess 
of 10 percent for vocal cord paralysis with hoarseness and 
swallowing problems was being denied on the basis that he 
failed to file a timely Substantive Appeal, and afforded them 
an opportunity to respond.  As noted in the February 2006 
SSOC, no response was received from either the veteran or his 
representative.  

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect his appeal with respect to 
the matter of entitlement to  an initial disability rating in 
excess of 10 percent for vocal cord paralysis with hoarseness 
and swallowing problems.  As such, the Board does not have 
jurisdiction to review that matter, and the claim must be 
denied on that basis.  


ORDER

As a timely Substantive Appeal to perfect the appeal in the 
claim for an initial disability rating in excess of 10 
percent for vocal cord paralysis with hoarseness and 
swallowing problems has not been filed, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


